Citation Nr: 0523479	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  01-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial (compensable) rating for 
residuals of a left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from August 1991 to May 
1997 and from February 1998 to February 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as the veteran's 
entitlement to higher initial (compensable) rating for 
residuals of a left inguinal hernia repair.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue, and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The veteran requested a Board hearing in October 2001.  The 
veteran's representative withdrew this request, in April 
2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected left inguinal hernia 
repair is currently asymptomatic.  




CONCLUSION OF LAW

The criteria for a compensable initial rating for a left 
inguinal hernia have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.114, Diagnostic 
Code 7338 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Contentions
The veteran and his representative contend that he is 
entitled to a higher rating for his service-connected 
residuals of a left inguinal hernia repair, and that the 
condition warrants a 30 percent rating.  

The Applicable Law
Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Analysis
The originating agency established entitlement to service 
connection for a left inguinal hernia in its March 2001 
rating decision.  Evidence to be considered in the appeal of 
an initial assignment of a rating disability is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

A noncompensable rating was assigned under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this 
diagnostic code, a noncompensable rating is provided for a 
small, reducible inguinal hernia or in cases where there is 
no true hernia protrusion.  The merit an increase, the 
medical evidence must demonstrate a postoperative, recurrent 
hernia which is readily reducible and well supported by truss 
or belt.  A 30 percent rating requires a showing of a small, 
postoperative recurrent or unoperated irremediable hernia not 
well supported by truss or not readily reducible.  

The Board has reviewed all pertinent evidence in the 
veteran's claims folder and finds that the preponderance of 
the evidence is against a compensable rating for residuals of 
a left inguinal hernia.  

The veteran underwent a left herniorrhaphy in January 2001 
for his service-connected left inguinal hernia.  When 
examined by VA in November of the following year, he denied 
any further complaints with the left inguinal hernia.  
Physical examination was unremarkable.  The abdomen was soft 
and nontender, and there was no indication of recurrence of 
an inguinal hernia.  

The veteran has not met the criteria for a 10 percent rating 
for an inguinal hernia that requires a post operative 
inguinal hernia that is readily reducible and well supported 
by truss or belt.  In addition, there is no indication that 
the veteran currently has a symptomatic surgical scar that 
would give rise to a separate rating under the holding of 
Esteban v. Brown, 6 Vet App 259 (1994).  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for a compensable initial rating for residuals of a 
hernia repair.  

Although the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
appellant, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  The appellant's service-connected 
residuals of a left inguinal hernia repair are not productive 
of marked industrial impairment.  Since the January 2001 left 
inguinal hernia repair, the veteran has not reported any 
problems associated with the left inguinal hernia.  The 
appellant is advised that the percent evaluation assigned to 
the service-connected disability is reflective of the degree 
of industrial impairment currently demonstrated.  
Consequently, there is no basis for consideration of a higher 
rating on extraschedular grounds.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA in May 2003.  
The RO notified the veteran how he could prevail on the issue 
of a higher initial rating for an inguinal hernia and of VA's 
duties to assist him in the presentation of his claim.  The 
RO afforded the veteran details about the sources of evidence 
that might show his entitlement.  In addition, the RO 
informed the veteran of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  Although the RO did not specifically ask the 
veteran to submit all evidence in his possession, it did 
inform him that it was his responsibility to make certain 
that VA received all pertinent evidence.  In a December 2003 
statement, the veteran informed VA that he had no more 
evidence to submit.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to its duty to assist, the veteran, RO obtained 
the veteran's service medical records and reports of 
evaluation and treatment from the sources identified by the 
veteran.  The RO scheduled a VA examination in order to 
obtain evidence of current nature and severity of his 
service-connected disability.  Finally, the veteran was 
afforded the opportunity to provide testimony at a Board 
hearing; but he later canceled his request.  In view of the 
foregoing, VA, to the extent possible, has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  Therefore, he is not be prejudiced by the Board's 
proceeding to the merits of the claim.  


ORDER

A higher initial (compensable) rating for a left inguinal 
hernia is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


